Citation Nr: 1017577	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The Veteran's bilateral hearing loss has not been shown to be 
etiologically related to in-service noise exposure; nor has 
it been shown to have initially manifested within a year of 
separation from service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic 
neurological disorders such as sensorineural hearing loss and 
tinnitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Evidence

Service treatment records do not contain any complaints or 
findings regarding hearing loss.  The Veteran visited a VA 
Medical Center for an ear, nose, and throat (ENT) 
consultation in August 2006.  He was found to have tinnitus 
possibly due to Meniere's disease.  The following month the 
Veteran underwent audiological testing for hearing loss.  He 
was found to have moderate to severe sloping sensorineural 
hearing loss in the right ear and mild to severe sloping 
hearing loss in the left ear.    

The Veteran underwent an April 2007 VA audiology examination.  
He reported having bilateral hearing loss since service.  He 
asserted that diving caused his hearing loss.  The examiner 
conducted a pure tone audiometry test and the Maryland CNC 
speech discrimination test.  For the right ear, she diagnosed 
moderate sloping to profound sensorineural hearing loss with 
poor speech discrimination abilities.  For the left ear, she 
diagnosed mild to profound rising to severe sensorineural 
hearing loss with excellent speech discrimination.  

The examiner provided an addendum to her audiology 
examination.  She reviewed the claims file and recited the 
Veteran's service treatment records.  The examiner determined 
that the Veteran's report, current audiological findings, and 
lack of corroborated history made it "less likely" the 
Veteran's hearing loss was due to his military occupation as 
a diesel mechanic.  She also reported in a December 2007 
note, that the Veteran's present hearing loss is less likely 
related to diving activities during service for the same 
reasons.

Analysis 

Service treatment records do not show that the Veteran had a 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 during active service.  Nevertheless, laws and 
regulations do not require in-service complaint of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  The Board finds the Veteran credible in his reports 
of in-service noise exposure as the record shows he worked as 
a diesel mechanic aboard a naval vessel.  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion. He has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996).

Even if the recent contentions of the Veteran could be read 
as claiming continuity of symptomatology since service, such 
a history is substantially rebutted by the opinion set forth 
in the April 2007 and December 2007 VA opinions and the 
complete absence of complaints of, or treatment for, any 
disability as defined under 38 C.F.R. § 3.385 either in 
service or soon thereafter.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an August 2006 
letter, prior to the date of the issuance of the appealed 
January 2008 rating decision.  The Board further notes this 
letter contained notice concerning how a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination and audiological opinion in April 
2007 and December 2007 that were fully adequate for the 
purposes of adjudication.  The VA examination report and 
opinions, together, reflect a full review of the claims file, 
interview of the Veteran, appropriate clinical examination, 
and a medical opinion by an audiologist addressing all 
theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); 38 C.F.R. § 4.85(a). 
. 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


